J-A32019-17


                              2018 Pa. Super. 212

DANIEL T. MORGAN                       :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
SHERI A. MORGAN                        :
                                       :
                  Appellant            :   No. 1770 MDA 2016

            Appeal from the Order Entered September 27, 2016
  In the Court of Common Pleas of Franklin County Civil Division at No(s):
                               2007-1502

DANIEL T. MORGAN                       :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                  Appellant            :
                                       :
                                       :
            v.                         :
                                       :
                                       :
SHERI A. MORGAN                        :   No. 1841 MDA 2016

            Appeal from the Order Entered September 27, 2016
  In the Court of Common Pleas of Franklin County Civil Division at No(s):
                               2007-1502

DANIEL T. MORGAN                       :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                  Appellant            :
                                       :
                                       :
            v.                         :
                                       :
                                       :
SHERI A. MORGAN                        :   No. 128 MDA 2017

             Appeal from the Order Entered January 12, 2017
  In the Court of Common Pleas of Franklin County Civil Division at No(s):
                               2007-1502


BEFORE:   OTT, J., DUBOW, J., and STRASSBURGER*, J.

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A32019-17



OPINION BY DUBOW, J.:                                 FILED JULY 20, 2018

      In these consolidated cross appeals, Sheri A. Morgan (“Wife”) and

Daniel T. Morgan (“Husband”) both appeal from the September 27, 2016

Order, which, inter alia, reduced Husband’s alimony obligation.      Husband

also appeals the January 12, 2017 Order that denied his Motion to Strike the

September 27, 2016 Order. After careful review, we vacate the September

27, 2016 Order and remand this case with instructions.

PROCEDURAL AND FACTUAL HISTORY

      Husband and Wife were married on May 18, 1984, and have three

adult children; the youngest suffers from autism and requires supervision

and care. During the marriage, Husband earned various advanced degrees,

including a Law Degree, Masters in Business Administration, Masters of Laws

in Taxation, and a Certified Public Accountant certification; Wife earned her

Bachelors of Science in Nursing.    At the time of the parties’ separation,

Husband earned a salary of $144,000.

       On March 18, 2003, the parties entered into a Marital Settlement

Agreement (“Agreement”) on the record, which provided that Husband

would pay Wife $5,000 per month in alimony until at least June 30, 2007.

After July 1, 2007, either party could petition the Court to modify the

amount of alimony, restricted only by the provision that the trial court could

not reduce alimony below $1,000 until July 1, 2007 or later.




                                    -2-
J-A32019-17



      On March 20, 2003, the parties were divorced pursuant to a Judgment

of Divorce entered in Montgomery County, Maryland, which incorporated,

but did not merge, the parties’ Agreement.

      On May 3, 2007, Husband filed a certified copy of the Divorce Decree

in Franklin County, PA. On May 4, 2007, Husband filed a Petition to Modify

Alimony to $1000 per month. Wife filed a cross-petition to increase alimony

above $5000 per month.

      On December 5, 2007, the trial court granted Husband’s Petition and

reduced Husband’s alimony obligation to $1000 per month.         Wife timely

appealed. On appeal, this Court vacated a portion of the Order, remanded

the case, and instructed the trial court to require Husband to demonstrate “a

substantial change in circumstances that justify reducing the award” and

then analyze the requisite factors set forth at 23 Pa.C.S. § 3701(b)(1)-(17).

Morgan v. Morgan, No. 50 MDA 2008, unpublished memorandum at 11

(Pa. Super. filed November 13, 2008)(“MORGAN I”).

      On January 14, 2011, after a hearing, the trial court issued an Order

again granting Husband’s Petition to Modify Alimony and reducing alimony to

$1000 per month retroactive to July 1, 2007. (“January 2011 Hearing”).

Wife timely appealed the trial court’s order.

      While Wife’s appeal was pending, Wife discovered that at the January

2011 Hearing, Husband produced to the court false documentation and

testimony regarding his income, including two sets of false tax returns. Wife

filed in this Court a Motion to Supplement the Record and a Motion for

                                     -3-
J-A32019-17



Immediate Interim Relief.            Superior Court denied these motions and

affirmed the decision of the trial court. See Morgan v. Morgan, 40 A.3d
194 (Pa. Super. 2011) (unpublished memorandum)(“MORGAN II”).

       On January 24, 2012, Wife filed with the trial court a Petition to Modify

Alimony based on Husband’s fraud.              At the hearing, the parties stipulated

that Husband’s income was, in fact, higher than Husband had presented at

the January 2011 Hearing.1           The parties also stipulated that Wife’s 2015

annual income was $43,200.

       The parties further stipulated that 1) the hourly rates that Wife’s

attorneys charged were reasonable; 2) Husband would not challenge line-

item charges from Wife’s attorneys; and 3) it was not necessary for Wife to

call an expert witness to testify as to the services provided.

       Although the trial court acknowledged that Husband willfully presented

false evidence of his income at the January 2011 Hearing and characterized

Husband’s conduct as “despicable,” the trial court determined that it was

bound by the factors listed in 23 Pa.C.S. § 3701 and issued the same Order

that it had issued at the January 2011 Hearing. See Order, dated 9/27/16.

Husband’s alimony obligation remained at $1000 per month from July 1,

2011, through June 30, 2022.

____________________________________________


1In particular, the parties stipulated that Husband’s income was as follows:
$415,000 in 2007; $384,000 in 2008; $340,096 in 2009; $528,984 in 2010;
$474,572 in 2011; $452,141 in 2012; $588,996 in 2013; $584,051 in 2014;
and approximately $663,324 for 2015.



                                           -4-
J-A32019-17



       The parties had stipulated that attorney’s fees that Wife incurred were

reasonable. The trial court, however, only required Husband to reimburse

Wife for 75% of those fees. Moreover, the trial court only required Husband

to reimburse Wife for those fees Wife incurred from the date she discovered

Husband’s fraud, not from the date he committed the fraud.

       Wife filed a timely Notice of Appeal. Wife and the trial court complied

with Pa.R.A.P 1925. Husband filed a timely cross appeal, but failed to serve

the appeal on the trial court.        Consequently, the trial court did not order

Husband to file a Pa.R.A.P. 1925(b) Statement.2

       On January 11, 2017, Husband filed a Motion to Strike the September

27, 2016 Order.       On January 12, 2017, the trial court denied Husband’s

Motion to Strike.      Husband timely appealed.      Both Husband and the trial

court complied with Pa.R.A.P. 1925. Upon Motion from Husband, this Court

consolidated the above-captioned appeals.

ISSUES RAISED ON APPEAL

____________________________________________


2 Pa.R.A.P. 902 states, in pertinent part, “[f]ailure of an appellant to take
any step other than the timely filing of a notice of appeal does not affect the
validity of the appeal, but it is subject to such action as the appellate court
deems appropriate, which may include, but is not limited to, remand of the
matter to the lower court so that the omitted procedural step may be
taken.” We decline to remand the case due to Husband’s failure to serve a
copy of the Notice of Appeal on the trial court.




                                           -5-
J-A32019-17



Wife’s Issues

     Wife raises the following issues on appeal:

     I.     Did the trial court abuse its discretion and err as a matter
            of law in concluding that an inequitable result would occur
            if it applied the doctrine of unclean hands to preclude
            analysis of the alimony factors, despite the trial court
            finding that the doctrine was applicable to the case and
            that [Husband]’s fraudulent conduct was within the
            purview of the doctrine?

     II.    Did the trial court abuse its discretion and err as a matter
            of law in determining that the amount of counsel fees to be
            considered for reimbursement were only the fees
            accumulated subsequent to the discovery of [Husband]’s
            fraud, therefore denying any consideration of the counsel
            fees accumulated while [Husband] perpetrated his fraud,
            despite determining that [Husband] was not entitled to a
            reduction in his alimony for the same period due to his
            fraud, and in arbitrarily awarding only 75% of the counsel
            fees incurred subsequent to the discovery of [Husband]’s
            fraud?

     III.   Did the trial court abuse its discretion and err as a matter
            of law where it correctly recognized the applicability of the
            falsus in uno, falsus in omnibus doctrine where
            [Husband]’s fraud was material to the alimony modification
            determination, but declined to apply the doctrine to any of
            the likely and necessarily fraudulent testimony and
            production of [Husband], and in finding any of [Husband]’s
            testimony credible where in every instance where there
            was a way to check the veracity of [Husband]’s testimony,
            it was proven to be false?

     IV.    Did the trial court abuse its discretion and err as a matter
            of law in concluding that despite [Husband]’s fraud,
            [Husband] established a substantial and continuing change
            to meet the threshold requirement for alimony
            modification?

     V.     Did the trial court abuse its discretion and err as a matter
            of law in finding, after reanalysis of the alimony factors in
            light of [Husband]’s fraud, [Husband] to be entitled to any
            reduction to his alimony obligation, let alone a reduction in

                                     -6-
J-A32019-17


            his alimony obligation after July of 2011, where
            [Husband]’s fraud was committed from the outset of the
            case, [Husband] perpetuated his fraud through the
            proceedings well after July of 2011, and where the trial
            court’s Opinion of January 14, 2011 was premised upon
            findings of fact that were determined by the trial court
            based on fraudulent testimony and production from
            [Husband] which the trial court failed to fully recognize
            and address in its reanalysis of the factors in its Opinion
            and Order of September 27, 2016?

     VI.    Did the trial court abuse its discretion and err as a matter
            of law in determining that [Husband]’s fraudulent
            testimony and fraudulent production was not arbitrary,
            vexatious, or in bad faith?

Wife’s Brief at 5-7 (reordered for ease of disposition; some capitalization

omitted).

Husband’s Issues

     1. A court cannot alter a contract, and a judgment without
        subject matter jurisdiction is void.     The trial court has
        determined, three times, that the parties contracted, in March
        2003, that alimony would end in July 2007; nonetheless, the
        trial court has altered the contract by adding four years of
        alimony. Could the court alter the contract?

     2. A judgment without subject matter jurisdiction is void. The
        trial court altered the parties’ alimony contract based on
        Domestic Relations Code section 3701(b), which applies when
        alimony is awarded by a court. Did such statute provide the
        trial court with subject matter jurisdiction?

     3. Relitigation of a final judgment is precluded, and a judgment
        without subject matter jurisdiction is void. The trial court
        allowed its final judgment to be relitigated, resulting in the
        judgment on appeal. Could the final judgment be relitigated?

     4. Jurisdiction of appeals from trial court orders lies with the
        Superior Court, exclusively, and a judgment without subject
        matter jurisdiction is void. After the Superior Court affirmed
        the trial court’s final order, the trial court altered the


                                    -7-
J-A32019-17


          affirmance. Did the trial court have jurisdiction to alter the
          affirmance?

       5. A trial court has a maximum of 30 days to modify an order,
          but cannot do so after the order has been appealed, and a
          judgment without subject matter jurisdiction is void. After
          appeal of the trial court’s (final) order, the trial court modified
          such order by entering the order on appeal. Was such
          modification permissible?

       6. Orders were entered based on a judgment without subject
          matter jurisdiction. Were such orders valid?

Husband’s Brief at 4-5.

LEGAL ANALYSIS – WIFE’S ISSUES

       The Trial Court Abused its Discretion When it Failed to Apply
       the Doctrine of Unclean Hands

       In her first issue, Wife avers that the trial court abused its discretion

when it failed to apply the doctrine of unclean hands after determining that

its   application   would   be   inequitable,   despite   finding   that   Husband’s

fraudulent conduct was within the purview of the doctrine.           Wife’s Brief at

21.    Wife asserts that Husband committed intentional and premeditated

fraud upon the trial court for the last ten years and “in every instance where

there was a way to check the truth or falsity of [Husband]’s testimony, it

was proven to be false.” Id. at 26, 28. Wife argues that the application of

the doctrine of unclean hands is the only equitable recourse, and the trial

court abused its discretion when it failed to apply the doctrine, vacate its

decision to grant Husband’s Petition to Modify, and determine that the

doctrine completely bars Husband’s request for the reduction of his alimony

obligation. Id. at 23, 27. We agree.


                                        -8-
J-A32019-17


      We review spousal support cases for an abuse of discretion. Dudas v.

Pietrzykowski, 849 A.2d 582, 585 (Pa. 2004).          We must determine

whether the trial court “has overridden or misapplied the law, or has

exercised judgment which is manifestly unreasonable, or the product of

partiality, prejudice, bias or ill will as demonstrated by the evidence of

record.” Id. (citation omitted).

      As an initial matter, we conclude that the trial court properly

determined that Husband’s fraudulent production and testimony is “within

the purview of the unclean hands doctrine.” Trial Court Opinion and Order,

dated 9/27/16, at 11. The doctrine of unclean hands generally operates only

to deny equitable, and not legal, remedies.   Universal Builders, Inc. v.

Moon Motor Lodge, Inc., 244 A.2d 10, 14 (Pa. 1968).         This Court has

concluded that “[a] marital support agreement incorporated but not merged

into the divorce decree survives the decree and is enforceable at law or

equity.” Stamerro v. Stamerro, 889 A.2d 1251, 1258 (Pa. Super. 2005).

      The Divorce Code specifically states that “[i]n all matrimonial

causes, the court shall have full equity power and jurisdiction and

may issue injunctions or other orders which are necessary to protect the

interests of the parties or to effectuate the purposes of this part and

may grant such other relief or remedy as equity and justice require.”

23 Pa.C.S. § 3323(f) (emphasis added).




                                   -9-
J-A32019-17


         We first consider whether the trial court abused its discretion when it

determined that application of the doctrine of unclean hands to this case

would be inequitable and refused to apply it. It is well settled that a party

“who comes into a court of equity must come with clean hands.                    The

doctrine of unclean hands requires that one seeking equity act fairly and

without fraud or deceit as to the controversy at issue.” Lee v. Lee,

978 A.2d 380, 387 (Pa. Super. 2009) (internal citations omitted)(emphasis

added).        The doctrine “is derived from the unwillingness of a court to give

relief    to    a   suitor   who   has   so   conducted   himself   as   to shock the

moral sensibilities of the judge[.]” In re Estate of Pedrick, 482 A.2d 215,

222 (Pa. 1984). “A court may deprive a party of equitable relief where, to

the detriment of the other party, the party applying for such relief is guilty of

bad conduct relating to the matter at issue.” Terraciano v. Com., Dep't of

Transp., Bureau of Driver Licensing, 753 A.2d 233, 237 (Pa. 2000).

Finally, the doctrine of unclean hands “gives wide range to the equity court’s

use of discretion in refusing to aid the unclean litigant” and in exercising this

discretion, the equity court is free to refuse to apply the doctrine if

consideration of the record as a whole convinces the court that application of

the doctrine will cause an inequitable result. Shapiro v. Shapiro, 204 A.2d
266, 268 (Pa. 1964) (citations omitted).

         The facts of this case fall squarely within the doctrine of unclean

hands. Husband’s fraudulent conduct took place from the inception of this


                                          - 10 -
J-A32019-17


alimony modification case in May 2007 and through the January 2011

Hearing. Husband’s fraud included producing to the court two different sets

of false tax returns, false financial documents, and a false mortgage

application as well as testifying falsely to the court regarding his income,

assets, and spending. The trial court specified Husband’s fraudulent conduct

as follows:

      This Court has identified various instances in which Dan
      committed fraud in these alimony proceedings. Dan concedes
      that in discovery of these alimony proceedings in April 2010, he
      produced false tax returns for the years 2007-09. See Dan
      Morgan Dep. at 42, May 18, 2012. He failed to include any
      bonuses that he earned from 2007-09, any consulting fees
      earned in 2007-08, or stock proceeds from 2009. See id. at 61-
      62. Dan falsely testified in 2010 that he received no bonuses,
      stock options or stock grants. See id. at 46. Dan also testified
      that he is unsure whether he was aware of his July 2, 2007 grant
      of restricted stock units when he denied owning any stock or
      stock options on August 16, 2007. See T.P., Support Appeal
      Hearing, at 27-29, September 20, 2012.

      In December 2011, Dan produced a second set of false tax
      returns for the years 2007-10. See id. at 47-51. While the
      2008 and 2009 returns were only slightly altered, Dan's 2007
      return reflected an adjusted gross income approximately
      $130,000 less than Dan's actual adjusted gross income. See id.
      at 58-59.

      Dan initially testified that his significant other, Ms. Langbein,
      paid the down payment on the couple's home purchased in
      2008, but later testified that he "guesses" that the $75,000
      withdrawn from his bank account the day of settlement went
      towards the down payment. See T.P., Alimony Hearing, at 43,
      May 24, 2010; see also T.P., Support Appeal Hearing, at 38-39,
      163-65, July 2, 2012. Dan also produced a fraudulent mortgage
      application in connection with the 2008 home purchase, and
      continues to deny that he has ever had assets in the amount
      reflected in the subsequently produced and actual mortgage
      application.   See T.P., Support Appeal Hearing, at 11-14,
      September 20, 2012.

                                   - 11 -
J-A32019-17


      Dan testified in September 24, 2007 that his ING bank account
      always had zero balance, but later conceded that his ING
      account had an opening balance of $65,000 on September 20,
      2007. See T.P., Support Appeal Hearing, at 148, 156-57, July 2,
      2012. Dan further conceded that he had $82,000 to $88,000
      more from December 2007 through January 2008 than what he
      submitted in a financial statement. See id. at 157. Additionally,
      Dan conceded that he provided untruthful testimony regarding
      international travel. See id. at 165-69.

      Dan responded to interrogatories in April 2010 that he had no
      employment contract with Tyco. See T.P., Support Appeal
      Hearing, at 30-31, September 20, 2012. Dan acknowledges that
      he received an offer letter from Tyco, and signed said letter on
      December 27, 2006 under the terms "[p]lease sign below to
      signify your acceptance of our offer of employment and its
      terms.” Id. at 31-33. Dan disputes that the offer letter is an
      employment contract. See id. at 31-33, 36. Dan also argues
      that the offer letter language "will receive an option grant and
      restricted stock grant in line with grant guidelines for your
      position and level" does not guarantee him either option grants
      or restricted stock grants. Id. at 34. Dan did testify that he only
      received stock options in 2007, but has received restricted stock
      grants every year since becoming employed by Tyco. See id. at
      35-36.

Trial Court Order and Opinion, dated 9/27/16, at 4-6 (footnotes omitted).

Our review of the record supports the trial court’s findings.

      Despite the trial court characterizing Husband’s deceitful conduct over

a period of more than five years as “despicable actions” and a “fraud upon

the court,” the trial court declined to apply the doctrine of unclean hands.

The trial court refused to assert its equitable powers and instead applied the

alimony factors using Husband’s new evidence that he presented after his

Wife discovered the fraud.     Id. at 11.     We find this to be an abuse of

discretion.



                                     - 12 -
J-A32019-17


      When Husband filed his Petition to Modify Alimony, he was requesting

that the court use its equitable powers to modify his alimony obligation. In

light of the fraud that Husband committed not only on the court, but also to

the parties and judicial system itself, the trial court should have invoked the

doctrine of unclean hands and denied Husband’s request to modify

Husband’s     alimony   obligations.     Although     this   conclusion   involves

disregarding the Section 3701(b) factors, Husband committed a fraud on

Wife and the judicial system on the most important issue in the Petition to

Modify. This fraud is particularly egregious because Husband, as an attorney,

is an officer of the court and has a professional obligation to not “knowingly

make a false statement of material fact or law to a tribunal.” Rules of

Professional Conduct, Rule 3.3(a).

      While it is hard to quantify the far-reaching effects of Husband’s years

of fraud upon the court and Wife, the fraud resulted in multiple lower court

hearings and two appeals to this Court over the past ten years. This was

unquestionably detrimental to Wife. See Terraciano, supra at 237.

Husband’s misconduct was not limited to a small or unimportant portion of

the case; rather, for five years, most of the evidence that Husband

fraudulently produced and testified to dealt with his financial status, the

most significant issue in the Petition to Modify.

      This Court finds Husband’s conduct to be appalling; it most certainly

shocks the moral sensibilities of this Court.       We agree with Wife that the


                                       - 13 -
J-A32019-17


only equitable result is to deny Husband’s Petition to Modify Alimony ab

initio, i.e., from the beginning.   See 23 Pa.C.S. § 4352(e) (stating that a

support obligation may be modified retroactively “if the petitioner was

precluded from filing a petition for modification by reason of a . . .

misrepresentation of another party or other compelling reason and if the

petitioner, when no longer precluded, promptly filed a petition.”). The trial

court abused its discretion when it failed to grant this relief.

The Trial Court Abused its Discretion When it Failed to Award Wife
the Full Amount of Attorneys’ Fees that Wife Incurred From the
Inception of Husband’s Fraud

      In her next issue, Wife avers that she is entitled to a full award of

attorneys’ fees from the inception of Husband’s fraud.        Wife’s Brief at 60.

The trial court only awarded Wife attorneys’ fees from the date Wife

discovered the fraud, not when Husband began perpetrating the fraud, and

only awarded 75% of such fees.

      The parties stipulated that the hourly rates that Wife’s attorneys

charged were reasonable, Husband had no objection to line items on the bills

and there was no necessity for Wife to call an expert witness to testify as to

the services provided.     In light of the stipulations, the trial court should

have limited its analysis to whether Wife was entitled to the stipulated

amount of attorneys’ fees. Once the trial court did so, it should not have

overridden the parties’ stipulation and made a separate determination of the

reasonableness of those fees.


                                      - 14 -
J-A32019-17


       We review a trial court’s decision to grant or deny attorney’s fees for

an abuse of discretion. Brody v. Brody, 758 A.2d 1274, 1281 (Pa. Super.

2000). If a party to a divorce action shows actual need, an award of counsel

fees is appropriate to put the parties on par in maintaining or defending that

action.    Verholek v. Verholek, 741 A.2d 792, 799 (Pa. Super. 1999).

Further, “a party to an action may be awarded counsel fees when another

party engages in dilatory, obdurate, or vexatious conduct during the

pendency of a matter.” Id. (citing 42 Pa.C.S. § 2503(7)).

       Instantly, the trial court found Husband’s fraudulent conduct to be

both obdurate and dilatory, and “squarely within the purview of [42 Pa.C.S.

§ 2503(7)] permitting an award of counsel fees to [Wife].”3         Trial Court

Order and Opinion, dated 9/27/16, at 28. Despite this finding, the trial court

awarded only 75% of the attorneys’ fees and only those fees that Wife

incurred after she discovered Husband’s fraud. We conclude that this was

an abuse of discretion.

       In an analogous case, Krebs v. Krebs, 975 A.2d 1178 (Pa. Super.

2009), when a husband fraudulently concealed increases to his income from

2001 through 2006 in order to avoid paying additional child support, this
____________________________________________


3  This Court has defined            “obdurate” as “stubbornly persistent in
wrongdoing.” In re Estate           of Burger, 852 A.2d 385, 391 (Pa. Super.
2004). “Conduct is ‘dilatory’       where the record demonstrates that counsel
displayed a lack of diligence       that delayed proceedings unnecessarily and
caused additional legal work.”      Id.




                                          - 15 -
J-A32019-17


Court found that Husband’s fraudulent conduct was the sole cause of the

proceedings resulting in the attorneys’ fees in question.       Krebs, supra at

1182. Accordingly, this court held that the trial court abused its discretion

when it awarded only one-third of the attorneys’ fees that the wife incurred

during the case instead of the full amount requested. Id.

        Here, comparable to Krebs, supra, Husband’s fraudulent conduct is

the sole cause of the ten years of legal proceedings that resulted in Wife’s

legal fees.    Moreover, the parties stipulated to the reasonableness of the

attorneys’ fees. Accordingly, the trial court abused its discretion when it not

only awarded only 75% attorneys’ fees, but also only awarded them from

the time of discovery of Husband’s fraud.          Instead, the trial court should

have awarded 100% of Wife’s attorneys’ fees and awarded them from the

inception of Husband’s fraud, namely the filing of the 2007 Petition to Modify

Alimony.

        Moreover, we conclude that Husband’s Application for Stay of Trial

Court Order dated September 27, 2016 Pending Appeal was dilatory,

obdurate, and vexatious, and grant Wife’s Re-Application for Counsel Fees

and Costs Under Pa.R.A.P. 2744.4

____________________________________________


4   Rule 2744 states:

        In addition to other costs allowable by general rule or Act of
        Assembly, an appellate court may award as further costs
        damages as may be just, including
(Footnote Continued Next Page)


                                          - 16 -
J-A32019-17


CONCLUSION

      In conclusion, the trial court abused its discretion when it failed to

apply the doctrine of unclean hands and to grant Wife’s request to deny

Husband’s 2007 Petition to Modify Alimony ab initio.     The trial court also

abused its discretion when it failed to award 100% of the attorneys’ fees

incurred by Wife from the inception of the case. We remand and instruct the

trial court to 1) deny Husband’s 2007 Petition to Modify Alimony ab initio; 2)

reinstate the alimony award of $5000.00 per month to Wife retroactively; 3)

award 100% of the attorney’s fees incurred by Wife from the inception of the

case in 2007; and 4) calculate and award the attorney’s fees incurred by

Wife in preparation of the Answer to Husband’s Application for Stay pursuant

to Pa.R.A.P. 2744. In light of our disposition, we do not need to address the

remainder of Wife’s issues and, likewise, do not need to address any of

Husband’s issues. Consequently, we deny as moot Wife’s Re-Application for

(Footnote Continued) _______________________

      (1) a reasonable counsel fee and

      (2) damages for delay at the rate of 6% per annum in addition
      to legal interest,

      if it determines that an appeal is frivolous or taken solely for
      delay or that the conduct of the participant against whom costs
      are to be imposed is dilatory, obdurate or vexatious. The
      appellate court may remand the case to the trial court to
      determine the amount of damages authorized by this rule.

Pa.R.A.P. 2744




                                         - 17 -
J-A32019-17


Quashal of [Husband]’s Appeals Docketed at 1841 MDA 2016 and 128 MDA

2017.

        Order vacated.     Case remanded with instructions.    Jurisdiction

relinquished.

        Judge Ott joins the Opinion.

        Judge Strassburger files a Concurring Statement in which Judge Ott

and Judge Dubow join.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/20/2018




                                       - 18 -